    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 1 of 31 PageID #:1894




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAVID VARGAS,                                          )
                                                       )
               Plaintiff,                              )
                                                       )       Case No. 17-cv-6481
       v.                                              )
                                                       )       Judge Robert M. Dow, Jr.
THOMAS E. PRICE,                                       )
                                                       )
               Defendant.                              )
                                                       )

                            MEMORANDUM OPINION AND ORDER

       After not being promoted for two separate vacancies, David Vargas (“Plaintiff”) filed this

suit against his former employer, alleging discrimination and retaliation claims under Title VII and

the Age Discrimination in Employment Act. [22, at 5–10]. Defendant1 moved for summary

judgment. [66]. For the reasons explained below, Defendant’s motion for summary judgment

[66] is granted in part and denied in part. Specifically, the Court grants Defendant’s motion with

respect to Plaintiff’s retaliation claim regarding the first promotion process and all claims related

to the second promotion process. The Court denies Defendant’s motion with respect to Plaintiff’s

discrimination claims regarding the first promotion process and with respect to retaliation claims

arising out of conduct occurring after Plaintiff’s 2016 EEO complaint. The case is set for a

telephonic status hearing on March 12, 2021, at 9:45 a.m. Call-in details will be provided in a

separate minute order.




1
 Currently, Norris Cochran is serving as the acting Secretary of Health and Human Services. Pursuant to
Fed. R. Civ. P. 25(d), he is automatically substituted for Thomas E. Price as Defendant in this action.
     Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 2 of 31 PageID #:1895




I.      Background

        These facts are taken from the parties’ respective Local Rule 56.1 statements and

supporting exhibits [67; 75; 80]. Courts are also entitled to consider any material in the record,

even if it is not cited by either party. Fed. R. Civ. P. 56(c)(3). In evaluating a motion for summary

judgment, the Court construes all facts in the light most favorable to the nonmoving party and

draw all reasonable inferences in favor of the nonmoving party. Bell v. Taylor, 827 F.3d 699, 704

(7th Cir. 2016). “When we cite as undisputed a statement of fact that a party has attempted to

dispute, it reflects our determination that the evidence cited in the response does not show that the

fact is in genuine dispute.” NAR Business Park, LLC v. Ozark Automotive Distributors, LLC, 430

F. Supp. 3d 443, 446–47 (N.D. Ill.) (quotation marks and citation omitted).

        Plaintiff is a Hispanic male born in 1970. [75, at 1 ¶ 2]. From 2010 to 2020, Plaintiff

worked for the Food and Drug Administration’s (FDA) Office of Criminal Investigations (OCI)

as a Special Agent, GS-13 Criminal Investigator, in the Chicago Field Office. [Id., at 1 ¶ 1; 75-5,

at 89]. Special agents at the Chicago Field Office are divided into two squads, with one Assistant

Special Agent in Charge (ASAIC) serving as the agents’ first-line supervisor. [75, at 2¶ 3]. The

ASAICs report to the Special Agent in Charge (SAIC), who acts as the agents’ second-line

supervisor. [Id.].

        A.     Plaintiff’s 2014 EEO Activity

        In December 2014, William Conway was Plaintiff’s ASAIC. [Id., at 2 ¶ 5]. In December

2014, Plaintiff filed an EEO charge against Conway, alleging that he had “been the target of

constant scrutiny” and “harassment” by Conway and that he is “Hispanic and feel[s] that this also

is a factor in the harassment.” [67-7, at 23]. The EEO notified Conway of this charge on December




                                                 2
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 3 of 31 PageID #:1896




29, 2014. [Id., at 28]. Plaintiff withdrew his complaint on February 3, 2015. [Id., at 25]. Conway

is now Plaintiff’s SAIC. [75, at 2¶ 3].

        B.       First ASAIC Vacancy

        In 2015, two of the three managers at the Chicago Field Office retired. [Id., at 3 ¶ 7]. Mark

McCormack, who is a SAIC at the Metro Washington Field Office [67-4, at 127, 5:5–6],2 served

as an acting SAIC in the Chicago Field Office from November 2015 to February 2016 [67-4, at

129, 10:22–11:6]. McCormack non-competitively placed Agent Ronne Malham, a white male,

into an ASAIC position at the Chicago Field Office in an acting capacity for roughly two weeks

in February 2016. [80, at 3–4 ¶ 4; 73-3, at 7, 18:6–17); 67-3 at 8]. The FDA’s Merit Promotion

Plan requires temporary promotions of more than 120-days to be filled through a competitive

process. [75-4, at 3]. As such, OCI Headquarters sent an email to all agents to determine if anyone

would be interested in a temporary detail to the ASAIC position. [67-3, at 8]. Plaintiff, Malham,

and Jose Sanchez, who is Hispanic, applied for the position. [75, at 8 ¶ 3]. On February 18, 2016,

an interview panel that included McCormack conducted an interview for the temporary position.

[67-3, at 8; 75, at 3 ¶ 8]. The panel selected Malham for the 120-day acting ASAIC detail. [75, at

3 ¶ 8]. Prior to this interview, McCormack and Conway met with Malham to coach him “on how

to respond to interview questions and how to prepare for the application process.”3 [75-3, at 132].

Malham served as acting ASAIC from March 2016 through June 2016. [67-4, at 154].


2
 When the Court cites to depositions, the first page of the citation (here, 127) cites to the page of the exhibit
as docketed (here, 67-4). The subsequent citations refer to the page and line number of the depositions.
3
 McCormack and Mahlam denied that any coaching took place [67-4, at 130, 15:6–7; 67-3, at 3], and
Defendant argues that Plaintiff’s evidence in support of this fact is without foundation and inadmissible as
hearsay [80, at 4]. Plaintiff relies on an affidavit from Adam Humeniak, a former special agent in the
Chicago Field Office, stating:

        Prior to Ronne Malham being selected for the ASAIC position Conway and Mark
        McCormack met with him with him in Malham’s office. The walls are thin and I could

                                                       3
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 4 of 31 PageID #:1897




        OCI accepted applications for the permanent ASAIC position in May 2016. [67-5, at 2].

From these applications, a list of certified candidates was generated, which consisted of three

internal candidates: Plaintiff, Malham, and Sanchez. [67-5, at 8–9]. Relevant here, Plaintiff’s

resume demonstrates that he had been a special agent at OCI since 2010, and his resume has two

short paragraphs describing his work. [67-6, at 2]. He worked for the Drug Enforcement Agency

(DEA) from 1996–2010, serving as a supervisory special agent from 2006–2010. [Id., at 2–3].

Malham’s resume listed that he had been an acting ASAIC at OCI since February 2016. [67-5, at

39]. Prior to that, he was an OCI special agent from 2007–2016, a Department of Homeland

Security (DHS) special agent from 2001–2007, and an investigator at Cole Taylor Bank from

1999–2001. [Id., at 40–42]. In 2006, he was a “Group Leader” for the “Counterfeit Squad” at

DHS. [Id., at 41].

        On June 8, 2016, all three candidates were interviewed by George Karavetsos, the OCI

Director, Catherine Hermsen, then SAIC of the Kansas City Field Office, Thomas South, SAIC of

Headquarters Operations, and McCormack. [75, at 4 ¶ 10]. McCormack explained that he

considered the candidates on “an even playing field” and “starting * * * from the same spot” before

the interviews. [67-4, at 135, 34:8–20]. The FDA’s Merit Promotion Plan gives “[m]anagement

officials * * * the right to select or non-select from among a group of properly evaluated and




        hear Malham being coached on how to respond to interview questions and how to prepare
        for the application process.

[75-3, at 132]. As to foundation, Humeniak explained that he directly overheard the coaching. See Fed. R.
Civ. P. 56(c)(4) (explaining that affidavits must “made on personal knowledge”). As to hearsay,
Humeniak’s averment does not contain an of court statement, as it does not quote what anyone said. Even
assuming that it does, “an out-of-court statement is not hearsay—and is generally admissible—if it is not
offered to prove the truth of the matter asserted.” Lovelace v. McKenna, 894 F.3d 845, 849 (7th Cir. 2018).
Here, Plaintiff does offer Humeniak’s averment to prove that whatever was said between McCormack,
Conway, and Malham is true; instead, Plaintiff offers the averment to prove that McCormack and Conway
coached Malham.

                                                    4
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 5 of 31 PageID #:1898




certificated candidates.” [75-4, at 19]. It “encourage[s]” but does not require interviews. [Id.]. If

an interview process is used, it must “be fair, equitable and justifiable.” [Id.]. The interview lasted

about 15 minutes and consisted of six questions. [67-3, at 6–7]. The interview panel did not use

a scoring system or have a set of objective factors used to evaluate the candidate. [67-4, at 135,

35:2–5; 75-2, at 34, 127:22–128:4]. After the interviews, each panel member stated who they

thought the best candidate was, and Plaintiff’s name was never mentioned. [67-4, at 135, 34:22–

35:1; 75-2, at 34, 128:5–12].

       In November and December 2016, as part of an EEO investigation, South, Hermsen, and

McCormack each completed an affidavit explaining why they selected Malham. [See 67-3, at 14–

38]. In his, South emphasized that the interviews were “key because applicants must articulate

how they will perform their supervisory responsibilities and motivate the agents who work for

them to understand and implement agency priorities.” [67-3, at 16]. He stated that the “ability to

articulate OCI’s investigative priorities [was] very important.” [Id.]. And he explained that the

“four interviewers were in unanimous agreement that Mr. Malham was the best candidate because

he was able to articulate OCI investigative priorities and how he would implement those

priorities.” [Id., at 17]. South explained that Plaintiff was not better qualified than Malham despite

Plaintiff’s DEA supervisory experience because Plaintiff “did not explain how his supervisory

experience at DEA would cross over to his work at OCI.” [Id., at 18].

       In her affidavit, Hermsen also emphasized the importance of the interview, stating that

Malham was selected because his interview responses “were far superior” and that he “had the

vision and ability to articulate how he would lead special agents in the field office.” [Id., at 26].

In contrast, she described Plaintiff’s answers as “very vague” and explained that Plaintiff “talked

about general ideas but was not able to articulate any specifics about the agency priorities or ways



                                                  5
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 6 of 31 PageID #:1899




to keep the agency relevant in pursuing these priorities.” [Id.]. She also explained that “[b]eing a

supervisor at one agency does not necessarily transfer to being a supervisor with another agency.”

[Id.].

         McCormack’s affidavit stated that he made his hiring “recommendations based on the

resumes and interview responses.” [Id., at 34]. He explained that Malham “provided a strong

interview performance and a clear articulation of an understanding of OCI investigative priorities”

and how he, “as a first line supervisor[], if selected, would implement those priorities and would

lead their subordinate employees.” [Id.]. In contrast, he stated that Plaintiff’s “presentations were

not as articulate and he seemed to rely heavily on the fact that he had been a supervisor while

working at the” DEA but did not “explain how that supervisory experience was relevant to OCI’s

mission and priorities.” [Id.].

         As part of this lawsuit, South, Hermsen, and McCormack also sat for depositions in 2019,

three years after the interview. At that point, each had forgotten the specifics of the interview to

varying degrees. For example, South did not remember the interviews, but explained that his 2016

affidavit was accurate. [75-2, at 37–38, 140:23–141:6, 144:3–12]. Hermsen could not remember

specific questions or answers, but she recalled that Malham “was extremely well prepared for the

interview” and was able to discuss the agencies priorities. [67-2, at 87, 89, 94, 44:19–45:7, 52:6–

14, 70:11–18]. In contrast, she recalled that Plaintiff “wasn’t able to answer the questions” and

that his “was not a good interview.” [Id., at 93, 66:15–21]. During his deposition, McCormack

could not recall any specific interview questions or answers or why Malham and Burdelik were

more qualified than Plaintiff. [67-4, at 132–33, 22:12–21, 26:3–14]. McCormack emphasized that

he “stands[s] by what [he] had written” in the affidavit. [Id., at 139, 50:6–8]. He explained that

although Plaintiff had previous supervisory experience with the DEA, he did not weigh that



                                                 6
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 7 of 31 PageID #:1900




experience heavily because Plaintiff “did not explain the relevance of that experience to OCI and

OCI’s mission.” [Id., at 139, 50:11–17].

       C.      Second ASAIC Vacancy

       On June 26, 2016, Conway was promoted to a SAIC position at the Chicago Field Office,

creating another ASAIC vacancy. [75, at 9 ¶ 18]. On July 13, 2016, the FDA announced this

position, and seven OCI agents applied to it and were certified as eligible for the position by the

FDA Office of Human Resources, including Plaintiff, Sanchez, Michael DeLeon, and Lynda

Burdelik. [Id., at 9–10 ¶ 19]. Plaintiff used the same resume for this application. [Id., at 10 ¶ 20].

Relevant here, Burdelik’s resume reflected that she began working as a special agent at OCI in

2008. [67-6, at 9]. Prior to that, she was a special agent in the United States Secret Service from

1997 to 2008. [Id., at 11]. While there, she served as the group leader of the “Protective

Intelligence Squad/Operations Squad.” [Id., at 12].

       On August 12, 2016, all seven applicants were interviewed by Hermsen, who was by then

Acting Deputy Director of OCI, McCormack, and Conway. [75, at 11 ¶ 23]. South recused

himself from the interview panel because he knew that Plaintiff had filed an EEO complaint about

the first promotion process. [Id., at 17 ¶ 33]. He remained part of the process as the “selecting

official,” but he did not have any authority to reject the interview panel’s recommendations. [75-

2, at 11, 37:11–14]. Hermsen “may have been” aware of Plaintiff’s EEO complaint prior to the

August 2016 interviews. [67-2, at 97, 85:4–22]. The panel asked the same six questions as the

previous ASAIC interview. [75, at 11 ¶ 23; 67-3, at 6]. After the interviews, the panel members

stated who they thought should be promoted. [67-2, at 110, 137:18–22]. Hermsen thought DeLeon

should be promoted, and McCormack and Conway thought Burdelik should be promoted. [Id., at

111, 138:8–139:6]. Burdelik was initially Hermsen’s “close number two.” [Id., at 111, 139:8–



                                                  7
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 8 of 31 PageID #:1901




10]. Hermsen, McCormack, and Conway talked through DeLeon’s and Burdelik’s answers to

interview questions, experiences, and backgrounds, and they came to the consensus that Burdelik

should be promoted. [Id., at 111, 141:6–17].

        Hermsen’s and McCormack’s affidavits also explained their reasoning for selecting

Burdelik. [67-3, at 22–38]. Conway completed a similar affidavit in November 2016. [67-4, at

2–8]. Hermsen explained that the panel selected Burdelik because in her “responses she was able

to articulate how she would fulfill her duties” and because Burdelik had a “clear idea of the agency

priorities and was able to articulate her vision for keeping the agency relevant.” [67-3, at 26]. She

explained that in Plaintiff’s second interview, “some of his answers were not responsive to the

questions,” “[h]e spoke in very general terms,” and he “was not able to cite any specific examples

for moving the office forward.” [Id.]. In his affidavit, McCormack explained that Burdelik was

selected because she “gave clear, articulate, meaningful and relevant responses to every question

asked” and that she had “a strong interview performance and a clear articulation of an

understanding of OCI investigative priorities.” [Id., at 34]. He indicated that Plaintiff’s interview

for this position was similar to his first interview, and that his “presentations were not as articulate

and he seemed to rely heavily on the fact that he had been a supervisor while working at the” DEA

but did not “explain how that supervisory experience was relevant to OCI’s mission and priorities.”

[Id., at 35].

        In his affidavit, Conway explained that he was the direct supervisor of Plaintiff and

Burdelik for the two years prior to the selection process and was therefore familiar with their work.

[67-4, at 5]. His assessments of Burdelik and Plaintiff are based more on this familiarity than their

interview responses. He explained that Burdelik exhibited leadership qualities and a “thorough

knowledge of FDA laws and policies,” that he has “complete faith in her ability to perform her



                                                   8
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 9 of 31 PageID #:1902




work without a lot of direction,” that she has “good verbal and written communication skills,” that

“[s]he is respected by her peers and superiors,” and that she “has shown the ability to work with

others both within and outside the Agency.” [Id.]. In contrast, Conway explained that Plaintiff

did not exhibit as thorough knowledge of FDA laws and policies, that Plaintiff “needs direction to

complete assigned tasks,” that his “work typically has grammar and spelling errors and his reports

need editing,” that his “work is often submitted late,” and that Plaintiff “does not have the respect

of many of his co-workers.” [Id.]. Conway noted that “[t]here are agents who will not work with

[Plaintiff] unless directed by a supervisor to do so.” [Id.]. Although he described his experience

working with both Burdelik and Plaintiff, Conway also averred that Burdelik was selected because

“[t]he interview panel was in unanimous agreement that she best met the qualifications [they] were

looking for.” [Id., at 4].

        As with the interviews for the first vacancy, the interview panelists could not recall the

details from the second interview during their depositions three years later. Hermsen explained

that her “general overall recollection” was that Burdelik had “a very good interview,” “had a vision

for supervising people,” and that her “qualities as a * * * leader came out in the interview.” [67-

2, at 103, 106:1–15]. McCormack explained that he did not remember the interview but that he

“stand[s] by what [he] had written in his affidavit.” [67-4, at 139 50:5–18]. Conway did not

remember the interview questions or specific answers. [80, at 12 ¶ 23]. He also explained that

based on his experience supervising Plaintiff, Plaintiff was not qualified for a supervisor position.

[67-4, at 38, 107:10–14]. At one point during his deposition, Conway agreed that he would not

have recommended Plaintiff “no matter how well he did at th[e] interview.” [Id.]. Later, however,

he suggested that he may have recommended Plaintiff had Plaintiff “hit it out of the park” in the

interview. [Id., at 39, 112:6–10].



                                                 9
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 10 of 31 PageID #:1903




        D.      Plaintiff’s 2016 EEO Activities

        On July 22, 2016, Plaintiff contacted an FDA EEO counselor alleging that he was not

selected for the first vacancy because of his race, age, national origin, and “on the basis of

retaliation.” [67-8, at 3–4]. On September 7, 2016, he filed a formal complaint alleging that he

was not selected for the first vacancy “based on age, race, [and] national origin” and that he wasn’t

selected for the second vacancy “based on age, race, national origin, and reprisal/retaliation.” [Id.,

at 11]. He also alleged that OCI “has a pattern of discriminating against minority applicants with

regards to hiring and promotions for supervisory positions.” [Id.]. On June 13, 2017, the EEO

issued a final agency decision determining that Plaintiff was not discriminated or retaliated against.

[Id., at 19].

        E.      Pattern or Practice of Discrimination and Retaliation

        Plaintiff claims that OCI has a pattern or practice of discrimination and retaliation. In

support, he first cites to a 2018 Department of Health and Human Services Midwest Area Office

employee viewpoint survey. [75, at 27–28 ¶ 3]. In it, roughly 65% of eleven employees at the

Chicago Field Office4 indicated that they either disagreed or strongly disagreed with the statement

“I can disclose a suspected violation of any law, rule or regulation without fear of reprisal.” [75-

2, at 90, 97]. Thirty-nine percent of respondents disagreed or strongly disagreed with the statement

“Prohibited Personnel Practices * * * are not tolerated.” [Id., at 90, 101].

        Next, Plaintiff recounts to two incidents involving Sanchez, who is Hispanic and filed an

EEO complaint about the promotion processes. First, Plaintiff asserts that Sanchez was placed on

restricted duty and forced to undergo a fitness-for-duty evaluation due to a health issue, whereas



4
 The survey identifies this subgroup as the “Midwest Area Office” of the “OFC of Criminal Investigations”
of the FDA. [75-2, at 97]. The parties discuss this survey as providing data specific to the Chicago Field
Office. [80, at 3].

                                                   10
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 11 of 31 PageID #:1904




Conway was unable to carry a firearm because of medical issues but was not placed on restricted

duty. [80, at 16 ¶ 33]. Second, Plaintiff claims that Sanchez was suspended for 14-days for

inadvertently sharing the name of an individual involved in a grand jury investigation with

someone outside of OCI, but when a white employee did the same, OCI took no action. [Id., at 17

¶ 34].

         Plaintiff also explains that another special agent, Adam Humeniak,5 claims that he was

retaliated against after contacting the EEO to make a reasonable accommodation request and after

providing an affidavit for Plaintiff’s EEO complaint. [75-3, at 133–34]. An investigative analyst

at the Chicago Field Office stated that she once asked Conway if the reason she’s “treated

differently” was because she’s “not Secret Service” or “because [she’s] Black.” [75-6, at 20].

Conway responded by “rais[ing] his voice and pointing his finger in [her] face.” [Id.]. Two

Hispanic special agents in the New York Field Office reported that they believed a white candidate

for an ASAIC position was unfairly prepared for the selection process. [75-6, at 25, 30]. However,

neither explained the basis for these believed; one of the agents also applied to the second ASAIC

vacancy in Chicago and stated that he did not believe that his Hispanic national origin had a role

in the panel’s decision to not select him. [Id., at 30].


5
  In his affidavit, Humeniak also states that “knowing [Plaintiff’s] work experience,” he “believe[s] the fact
that [Plaintiff is] Hispanic was a factor” in Plaintiff not being promoted. [75-5, at 133]. He also states that
he “heard Conway say he did not like [Plaintiff’s] mannerism, his gestures or his ‘fucking’ face” and that
he felt “Conway’s comments were related to [Plaintiff] being Hispanic.” [Id., at 134]. However, nothing
in Humeniak’s statement explains how or why he thought that Plaintiff’s non-promotions or Conway’s
actions were based on Plaintiff’s national origin. And the Seventh Circuit has explained that “[c]onjecture,
speculation, references to matters outside the [affiant’s] personal knowledge, conclusory statements and
bare assertions of the general truth of a particular matter will not suffice to withstand a properly supported
motion for summary judgment.” Box v. A & P Tea Co., 772 F.2d 1372, 1378 (7th Cir. 1985) (alterations
in original); see also Rand v. CF Indus., Inc., 42 F.3d 1139, 1146 (7th Cir. 1994) (“Inferences and opinions
must be grounded on more than flights of fancy, speculations, hunches, intuitions, or rumors, and
‘[d]iscrimination law would be unmanageable if disgruntled employees * * * could defeat summary
judgment by affidavits speculating about the defendant’s motives.’” (alterations in original) (quoting Visser
v. Packer Eng’g Assocs., Inc., 924 F.2d 655, 659 (7th Cir. 1991)). Accordingly, the Court does not consider
these statements from Humeniak when ruling on Defendant’s motion for summary judgment.

                                                      11
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 12 of 31 PageID #:1905




        F.      Post-Hiring-Process Events

        On September 1, 2016, Conway sent an officewide email with the subject “Morale Issues.”

[67-7, at 4]. In it, he asks for his staff to inform him of the sources of office moral problems, either

by email or anonymously, and he explains that he “need[s] to respond to an undercurrent of

negativity that his harming the office.” [Id.]. On September 22, 2016, Conway held an officewide

meeting where he read a statement and provided all in attendance with two handouts, one entitled

“12 of the Most Toxic Employees” and the other entitled “9 Toxic Employees You Should Fire

Right Now.” [75, at 21 ¶ 42]. His statement covered the recent promotions of Malham and

Burdelik, dissatisfaction with Headquarters’ case selection and priorities, the perceived favoritism

in OCI toward former U.S. Secret Service Agents, and caseloads. [75, at 21–22 ¶ 43; 67-4, at 50,

155:10–11; 75-5, at 81–84]. With regard to the promotions, he stated that he could not discuss the

promotion process, explained that “there are legal remedies if you feel you were wronged,” and

asked employees to stop complaining about the promotions. [75-5, at 81]. He closed the meeting

by stating that “there are management options for dealing with those who are poisoning the

workplace.” [Id., at 84]. In his deposition, Conway explained that the meeting was directed to the

entire office. [67-4, at 52, 165:9–21]. Plaintiff felt that the meeting was directed at him and

Sanchez, who is also Hispanic and filed and EEO complaint after not being selected for an ASAIC

vacancy. [67-2, at 17, 60:12–15]. After the meeting, Plaintiff had a brief “heated” conversation

with Conway in which Conway stated that “things need to change around here” and suggested that

if they didn’t, he might need to involve HR.6 [67-2, at 19, 67:7–68:20].


6
  Defendant objects to this statement as hearsay. [80, at 11]. However, statements that are “offered against
an opposing party” and that were “made by the party’s agent or employee on a matter within the scope of
that relationship and while it existed” are not hearsay. Fed. R. Evid. 801. Here, Conway’s job involved
supervising Plaintiff, and Conway made the statement in this capacity. Therefore, the statement is not
hearsay. See Aliotta v. Nat’l R.R. Passenger Corp., 315 F.3d 756, 762 (7th Cir. 2003) (“While the
hiring/firing/promoting/demoting decisionmaking authority of the declarant may be critical in employment

                                                    12
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 13 of 31 PageID #:1906




        Plaintiff alleges that after he filed his EEO complaint, he was subjected to retaliatory

behavior, including the September 2016 meeting. In addition to the meeting, Plaintiff alleges that

office rules related to locators7 were inconsistently applied to him and Sanchez, who is also

Hispanic and filed an EEO complaint. [80, at 15 ¶ 30]. Additionally, in December 2016, Plaintiff

was scheduled to be on leave one afternoon. [75-4, at 69]. In the morning, he conducted an

interview, returned emails and phone calls offsite, and then began his leave time.                    [Id.].

Afterwards, Conway threatened him with a disciplinary action, saying that Plaintiff should have

come into the office before the interview and that Plaintiff needed to submit an additional 2.5 hours

of leave. Generally, special agents were not required to come into the office prior to a morning

interview. [67-2, at 21, 73:2–74:8]. Further, in his affidavit, Plaintiff stated that OCI prevented

him from applying to another ASAIC vacancy and that he “was refused training, outside

employment, and assigned a co-case assistant.” [75-5, at 88]. He also received lower performance

evaluation scores related to communication; lower performance scores could lead to the loss of

monetary performance awards and termination. [80, at 15–16 ¶ 31]. Plaintiff retired “because it

was obvious the discrimination and retaliation would never stop” and that he “would never

advance in [his] career.” [75-5, at 89].

        Plaintiff then filed this case, alleging discrimination on the basis of “race/national origin”

with respect to the first and second promotion processes, discrimination on the basis of age with




cases in which the admission deals with hiring/firing/promoting/demoting-type decisions, no similar
requirement exists in other contexts. The only requirement is that the subject matter of the admission match
the subject matter of the employee’s job description.”).
7
  A “locator” is a communication from special agents to their supervisor informing the supervisor when
they will be offsite to, for example, conduct an interview or do surveillance and when they return or are
done for the day. [67-9, at 36, 118:3–10].

                                                    13
      Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 14 of 31 PageID #:1907




respect to the first promotion process, and retaliation with respect to both promotion processes and

events after these processes. [22, at 5–10]. Defendant moved for summary judgment. [66].

II.       Legal Standard

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine dispute as to any material fact exists if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “On a motion for summary judgment, the moving party has the burden of

demonstrating that there are no genuine questions of material fact and that he is entitled to

judgment as a matter of law.” Green v. Whiteco Indus., Inc., 17 F.3d 199, 201 (7th Cir. 1994).

“Once a party has made a properly-supported motion for summary judgment, the opposing party

may not simply rest upon the pleadings but must instead submit evidentiary materials that ‘set

forth specific facts showing that there is a genuine issue for trial.’” Harney v. Speedway

SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008) (quoting Fed. R. Civ. P. 56(c)). As

noted above, in evaluating a motion for summary judgment, the Court will construe all facts in the

light most favorable to the nonmoving party and draw all reasonable inferences in favor of the

nonmoving party. Bell, 827 F.3d at 704.

III.      Analysis

          A.     Promotion Related Claims

          Plaintiff claims that when OCI failed to hire him for the first ASAIC vacancy, it

discriminated against him based on his national origin and age and retaliated against him for past

EEO activity. [22, at 5–10]. Title VII makes it unlawful for an employer “to fail or refuse to hire

or to discharge any individual, or otherwise to discriminate against any individual with respect to



                                                 14
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 15 of 31 PageID #:1908




his compensation, terms, conditions, or privileges of employment, because of such individual’s

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). The Age Discrimination

in Employment Act (ADEA) prohibits employers from taking the same actions because of

someone’s age.      See 29 U.S.C. § 623(a)(1).         “[T]he singular question that matters in a

discrimination case [is] ‘[w]hether the evidence would permit a reasonable factfinder to conclude

that the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the discharge or

other adverse employment action.’” Johnson v. Advoc. Health & Hosps. Corp., 892 F.3d 887, 894

(7th Cir. 2018) (quoting Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)). “One

method a plaintiff may utilize to present this evidence is the McDonnell Douglas framework,”

where the plaintiff must first demonstrate a prima facie case of discrimination. Tyburski v. City of

Chicago, 964 F.3d 590, 598 (7th Cir. 2020). “In a failure-to-promote case, to establish a prima

facie case a plaintiff must offer evidence that (1) he was a member of a protected class, (2) he was

qualified for the position sought, (3) he was rejected, and (4) the employer promoted someone

outside of the protected class who was ‘not better qualified’ for the position or who ‘had similar

or lesser qualifications.’” Henderson v. Shulkin, 720 F. App’x 776, 781 (7th Cir. 2017) (internal

citations omitted) (first quoting Riley v. Elkhart Cmty. Schs., 829 F.3d 886, 892 (7th Cir. 2016);

second quoting Whitfield v. Int’l Truck & Engine Corp., 755 F.3d 438, 444 (7th Cir. 2014)); see

also Jordan v. City of Gary, Ind., 396 F.3d 825, 833 (7th Cir. 2005) (applying this prima facie test

in an age discrimination case).

       If the plaintiff establishes a prima facie case, the employer “must then produce evidence

of ‘a legitimate nondiscriminatory reason for the employment action’; if the employer produces

evidence of a legitimate reason, the plaintiff must then produce evidence that the employer’s

‘stated reason is a pretext.’” Riley, 829 F.3d at 891–92 (quoting Simpson v. Beaver Dam Cmty.



                                                  15
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 16 of 31 PageID #:1909




Hosps., Inc., 780 F.3d 784, 790 (7th Cir. 2015)). “In order to demonstrate a material issue of fact

as to pretext, a plaintiff must show that either (1) it is more likely that a discriminatory reason

motivated the employer than the proffered non-discriminatory reason or (2) that an employer’s

explanation is not credible.” Hudson v. Chicago Transit Auth., 375 F.3d 552, 561 (7th Cir. 2004);

see also Mullin v. Temco Mach., Inc., 732 F.3d 772, 778 (7th Cir. 2013).

       Title VII also “prohibits an employer from retaliating against an employee for opposing or

participating in an investigation of an unlawful employment practice.” Lewis v. Wilkie, 909 F.3d

858, 866 (7th Cir. 2018). At summary judgment, a plaintiff may “present evidence satisfying the

elements of the retaliation claim: (1) he engaged in a protected activity, (2) he suffered an adverse

action, and (3) a causal connection exists between the activity and the adverse action.” Id. A

plaintiff may use the McDonnell Douglas framework to show retaliation as well. Id. “That method

allows the plaintiff to establish a prima facie case without proving a direct causal link by showing

that (1) he engaged in a protected activity, (2) he performed his job duties according to his

employer’s legitimate expectations, (3) he suffered an adverse action, and (4) he was treated less

favorably than similarly situated employees who did not engage in protected activity.” Id. The

remaining steps of the burden-shifting framework are the same for retaliation and discrimination

clams. Id.

       That said, “a plaintiff may put forth and a court may analyze evidence using the McDonnell

Douglas framework, but neither must do so.” Tyburski v. City of Chicago, 964 F.3d 590, 598 (7th

Cir. 2020). “The applicable standard at summary judgment is whether the evidence would permit

a reasonable factfinder to conclude that” discrimination or retaliation “caused the adverse

employment action—here, the failure to promote.” Henderson, 720 F. App’x at 781; Lewis, 909

F.3d at 866–67 (explaining this standard in a retaliation case). Here, Plaintiff presents his evidence



                                                 16
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 17 of 31 PageID #:1910




both within the McDonnell Douglas framework and through a wholistic lens. To the extent

necessary to resolve this motion, the Court does the same.

               1.      Exhaustion and Pattern-or-Practice Evidence

       In Plaintiff’s response and Local Rule 56.1 statement, he refers to other incidents of

discrimination and retaliation within OCI. [See 75, 36–39 ¶¶ 30–38]. Defendant argues that

Plaintiff failed to “exhaust his allegation that the agency had a ‘pattern’ of race/national origin

discrimination.” [68, at 7]. In doing so, Defendant argues that this “pattern” allegation is outside

of the scope of the two claims accepted by the EEO Office, which relate narrowly to the two

promotion processes. [Id., at 7–8]. However, “[t]he scope of an administrative charge brought

against [an] employer is determined by examining the claims that were ‘brought to [the EEOC’s]

attention,’ not by whether the EEOC actually considered or disposed of a given claim.” Reynolds

v. Tangherlini, 737 F.3d 1093, 1100 (7th Cir. 2013) (third alteration in original) (quoting Rush v.

McDonald’s Corp., 966 F.2d 1104, 1112 (7th Cir. 1992)). Here, Plaintiff’s complaint to the EEO

alleged that the OCI “has a pattern of discriminating against minority applicants with regards to

hiring and promotions for supervisory positions.” [67-8, at 11]. Thus, any pattern-or-practice

claim was within the scope of Plaintiff’s EEO charge.

       Moreover, even if Plaintiff hadn’t included this allegation in the charge, the Court may

consider Plaintiff’s pattern-or-practice facts. “A pattern-or-practice claim is typically raised in a

class action to show that an employer had a wide-ranging policy to discriminate against class

members.” Benjamin v. Katten Muchin & Zavis, 10 F. App’x 346, 352 (7th Cir. 2001). Here,

Plaintiff filed only individual claims. [See 22]. The Seventh Circuit has explained that plaintiffs

may use pattern-or-practice evidence to demonstrate pretext to support their individual claims. See

Benjamin, 10 F. App’x at 352 (“Individual plaintiffs do sometimes use pattern-or-practice



                                                 17
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 18 of 31 PageID #:1911




evidence to bolster their own disparate treatment claims as evidence of pretext.”); Bell v. E.P.A.,

232 F.3d 546, 553 (7th Cir. 2000) (“[E]vidence of systemic disparate treatment is relevant to and

probative of the issue of pretext.”); Henderson, 720 F. App’x at 785 (explaining that district court

wrongly dismissed “evidence regarding other employees and other matters not connected to” Title

VII plaintiff because “a jury could infer discriminatory intent from that evidence”). Further, “a

Title VII plaintiff need not allege in an EEOC charge each and every fact that combines to form

the basis of each claim in her complaint.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500 (7th

Cir. 1994). Accordingly, Plaintiff may use pattern-or-practice evidence to support his individual

claims.

                 2.     First Promotion Process

          With respect to his age and national origin claims, Plaintiff is a member of a protected

class,8 Defendant concedes that Plaintiff was qualified for the promotion [68, at 9], and Plaintiff

was not hired for the position. Defendant argues that Plaintiff cannot demonstrate the fourth

element of the prima facie test: that Malham, the selected candidate, was not better qualified than

Plaintiff. [Id.]. Specifically, Defendant notes that Hermsen, McCormack, and South all concluded

that Malham had a superior interview and was able to clearly articulate the agency’s priorities,

whereas Plaintiff’s interview was subpar. [Id., at 10–11].

          Recall that McCormack initially selected Malham on a non-competitive basis to

temporarily fill the ASAIC position. [80, at 3–4 ¶ 4; 73-3, at 7, 18:6–17; 67-3 at 8]. Although

Malham worked in this role for only two weeks before OCI conducted interviews for the acting


8
  Defendant argues that Plaintiff cannot establish a prima facie case of age discrimination because “the
comparable employee must be at least ten years younger” and Malham is only seven years younger than
Plaintiff. [68, at 12 (citing Tubergen v. St. Vincent Hosp. & Health Care Ctr., Inc., 517 F.3d 470, 475 (7th
Cir. 2008))]. However, this ten-year gap is required only when both the plaintiff and the hired candidate
are protected by the ADEA. See Tubergen, 517 F.3d at 475 n.4. Here, Malham was 39 at the time of his
promotion and therefore was not protected by the ADEA. 29 U.S.C. § 631(a); [75-5, at 5, 6:15–16].

                                                    18
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 19 of 31 PageID #:1912




ASAIC position, the record supports an inference that McCormack and Conway coached Malham

for that interview. [67-4, at 154; 75-3, at 132]. Thus, it is reasonable to conclude that Malham

was never actually competitively placed into the acting ASAIC position. As explained above, the

interview panel stressed that Malham’s answers were superior because he could articulate the

agency’s priorities and explain how he would lead a team in obtaining those priorities. A jury

could infer that Malham’s interview performance was improved based on the time he spent as

acting ASAIC and/or the coaching he received for the February 2016 interview—including from

one of the interviewers, McCormack. In fact, it is not out of the question that prior to that interview

Malham was fed the very answers that the interviewers found most compelling. Given this, the

Court is hesitant to consider, much less give dispositive weight to, the interview for the permanent

position or any experience gained by Malham as acting ASAIC. See Fischer v. Avanade, Inc., 519

F.3d 393, 402 (7th Cir. 2008) (not considering experience that the selected employee gained when

acting into a position in determining whether the plaintiff met the fourth prong of the prima facie

test); Crochrell v. Ill. Dep’t of Transp., 2005 WL 2388267, at *5 (S.D. Ill. Sept. 28, 2005) (finding

the plaintiff established a prima facie case when selected candidate “benefitted from significant

pretraining provided by the outgoing” employee and that employee “authored the first draft of the

questions ultimately used to evaluate the candidates”). And discounting this interview and

experience, a reasonable jury could infer that Malham was not better qualified for the permanent

ASAIC position, as the experiences listed on Malham’s and Plaintiff’s resumes are similar.

Plaintiff had been a special agent since 2010, and before that was a criminal investigator at the

DEA for ten years and a DEA supervisory special agent for four years. [67-6, at 2–3]. Malham

was an FDA special agent from 2007–2016, a DHS agent from 2001–2007, and an investigator at

Cole Taylor Bank from 1999–2001. [67-5, at 40–42]. In 2006, he was a “Group Leader” for the



                                                  19
    Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 20 of 31 PageID #:1913




“Counterfeit Squad” at DHS. [Id., at 41]. Accordingly, drawing all factual inferences in favor of

Plaintiff, the Court concludes he established a prima facie case.9

        The burden now shifts to Defendant to articulate a legitimate, non-discriminatory reason

for Plaintiff’s non-promotion. Defendant attempts to satisfy this step by explaining that Malham

was selected because in “June 2016,” he “demonstrated the best management potential.” [68, at

10]. However, as explained above, the June 2016 interview process for this ASAIC vacancy was

suspect, as there is evidence that Malham was preselected for the role. “[P]reselection is relevant

evidence of the employer’s motivation.” Goostree v. State of Tenn., 796 F.2d 854, 861 (6th Cir.

1986). Moreover, allowing only the selected candidate to gain experience in an acting capacity

“alone renders the panel selection process tainted.” Henderson, 720 F. App’x at 785. This taint

calls the OCI’s reasons for its hiring decision into question. Therefore, Plaintiff has demonstrated

a triable issue of fact on pretext.

        Defendant also argues that Plaintiff cannot establish that the OCI’s reasons for not

promoting Plaintiff are pretext for age and national origin discrimination because not all the

interviewers knew his age or his national origin. [79, at 4–5]. Plaintiff counters that the

interviewers could infer his age based on the dates of his education on his resume and that they

could infer that he was Hispanic based on his last name (Vargas) and the fact that his resume states

that he is fluent in Spanish. [75, at 7]. From his resume, a reasonable jury could infer that the

interviewers knew that Plaintiff was over forty and Hispanic. See U.S. E.E.O.C. v. Target Corp.,

460 F.3d 946, 961–62 (7th Cir. 2006) (finding that jury could infer that employer knew applicants’

race based on their names and extracurricular activities listed on their resumes); cf. Huri v. Office


9
 The Court notes that Defendant offers no argument regarding the impact of McCormack’s and Conway’s
coaching of Malham on either the prima facie or pretext analysis. Instead, Defendant only argues that the
conclusion that coaching occurred lacks foundation and is based on inadmissible hearsay. As described
above, supra note 3, this argument fails.

                                                   20
     Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 21 of 31 PageID #:1914




of the Chief Judge of the Circuit Court of Cook Cnty., 804 F.3d 826, 834 (7th Cir. 2015) (inferring

that the defendant could have known that the plaintiff was Muslim because she wore a hijab).10

Accordingly, this argument fails.

         However, Defendant is entitled to summary judgment on Plaintiff’s claim that he was not

hired for the first ASAIC position because of retaliation for his EEO complaint. At the time of the

selection, Plaintiff’s EEO activity consisted of the charge he filed against Conway in December

2014 and withdrew in February 2015. As Defendant notes, a year-and-four-month gap between

EEO activity and a non-promotion is too long to realistically support an inference of retaliation.

[68, at 14]; see also O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011)

(concluding that two-month gap between protected activity and adverse employment action “not

strongly suggestive of retaliation”); Leonard v. E. Illinois Univ., 606 F.3d 428, 432 (7th Cir. 2010)

(finding that six-month gap between protected activity and adverse employment action is “too long

to infer a link between the two”). Plaintiff argues that his 2014 EEO complaint is not too remote

because “Conway repeatedly expressed retaliatory motive both before and after the promotions at

issue in this case.” [77, at 14]. However, Conway was not involved in the selection process for

the first ASAIC vacancy, so any retaliatory motive expressed by Conway is not relevant to that

promotion process.     This is true when considering the evidence under the burden-shifting

framework or under the more holistic approach described in Ortiz v. Werner Enterprises., Inc.,

834 F.3d 760 (7th Cir. 2016). In sum, Defendant is entitled to summary judgment on Plaintiff’s

retaliation claim related to the first promotion process, but Defendant is not entitled to summary

judgment on Plaintiff’s national origin and age discrimination claims related to this process.



10
  The Court notes that in Target, the EEOC introduced expert testimony about inferring race from names.
The Court offers no views at this time on whether such expert testimony would be necessary, or even
helpful, in the context of this case.

                                                  21
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 22 of 31 PageID #:1915




               3.      Second Promotion Process

       Plaintiff alleges that when he was not selected for the second ASAIC vacancy, OCI

discriminated against him based on his national origin and retaliated against him for filing the 2014

EEO complaint and for filing an EEO complaint about the first promotion process. As with the

first promotion process, Defendant argues that Plaintiff cannot establish a prima facie case because

he cannot demonstrate that he was as qualified as Burdelik, the hired candidate. In arguing that

Burdelik is better qualified, Defendant cites to her superior interview performance as described in

the interviewers’ December 2016 affidavits. [68, at 11–12]. Plaintiff contends that the interview

panel’s December 2016 affidavits contradict their 2019 depositions, creating a credibility question

for the jury. [77, at 11–12].

       The Seventh Circuit has explained that when a later affidavit contradicts an earlier

deposition, “the affidavit is to be disregarded unless it is demonstrable that the statement in the

deposition was mistaken, perhaps because the question was phrased in a confusing manner or

because a lapse of memory.” Russell v. Acme-Evans Co., 51 F.3d 64, 68 (7th Cir. 1995). Plaintiff

acknowledges that here, the affidavits were completed prior to the depositions, and that the

“Seventh Circuit has ruled that ‘the Russell analogy is imperfect’ when the ‘affidavit actually [was]

executed prior to his contradictory deposition testimony.’” [77, at 11 (quoting Harris v. Owens–

Corning Fiberglas Corp., 102 F.3d 1429, 1432 (7th Cir. 1996))]. The Harris court explained that

depositions have an increased level of reliability because they are adversarial and because most

affidavits submitted in litigation are written by lawyers. 102 F.3d at 1432. The court did not need

to resolve the issue in that case, and therefore it did not determine whether the district court was

correct in discounting an affidavit that conflicted with a later deposition. Id.




                                                 22
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 23 of 31 PageID #:1916




        Here, however, there are good reasons for not discounting panel members’ affidavits. First,

contrary to the concern in Harris, these affidavits were submitted by the panelists as part of an

EEO investigation, not as part of litigation where a lawyer may have drafted the affidavits on their

behalf. Further, Harris’s reliability concern perhaps cuts the other way here, where the deposition

occurred three years after the interview. More to the point, the depositions do not contradict the

affidavits.   Instead, their depositions show that in 2019, the interview panelists no longer

remembered the August 2016 interviews as well as they had in November and December of 2016.

See Noone v. Presence Hosps. PRV, 149 F. Supp. 3d 904, 911 (N.D. Ill. 2015) (concluding that

the plaintiff’s “deposition testimony [did] not conflict with her affidavit” when she “testified that

she could not remember” certain details and her affidavit included those details); cf. Russell, 51

F.3d at 68 (explaining that a “lapse of memory” is one acceptable reason for a contradiction

between an affidavit and an earlier deposition). Moreover, the interview panelists reaffirmed their

affidavits during their depositions. In her deposition, Hermsen explained that her “general overall

recollection” was that Burdelik had “a very good interview,” “had a vision for supervising people,”

and that her “qualities as a * * * leader came out.” [67-2, at 103, 106:1–15]. McCormack

explained that he did not remember the interview but that he “stand[s] by what [he] had written in

his affidavit.” [67-4, at 139, 50:5–18]. In his affidavit, Conway explained that he did not

recommend Plaintiff because of his experience working with Plaintiff [67-4, at 5], a sentiment he

echoed in his deposition [67-4, at 38, 107:10–12].

        In short, a reasonable jury considering the affidavits and depositions could conclude that

the interview panelists forgot the details of the interview over time. However, nothing in the

depositions suggest that the interview panelists’ affidavits were not truthful. Therefore, it is proper

to rely on the affidavits at the summary judgment stage in determining whether Burdelik was a



                                                  23
     Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 24 of 31 PageID #:1917




superior candidate. That said, the Court need not determine whether Plaintiff establishes a prima

facie case because even if he does, he fails to demonstrate that the OCI’s stated reasons for not

promoting him were pretext. As with the first promotion, Defendant again explains that OCI

promoted Burdelik because the interview panel agreed that she should be promoted based on her

superior knowledge of the agency’s priorities and interview performance. [68, at 13]. The burden

now shifts back to Plaintiff to demonstrate that these stated reasons are pretext. “Pretext is more

than a mistake on the part of the employer; it is a phony excuse.” Hudson, 375 F.3d at 561. “‘The

question is not whether the employer’s stated reason was inaccurate or unfair, but whether the

employer honestly believed the reason it has offered’ for the adverse action.” Liu v. Cook Cnty.,

817 F.3d 307, 316 (7th Cir. 2016) (quoting O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635

(7th Cir. 2011)).

         Plaintiff argues that OCI’s reasoning is pretext because (1) the interview panelists’

affidavits and depositions conflict, (2) Hermsen initially recommended DeLeon for the position,

(3) Conway stated that Plaintiff never had a chance at the promotion, and (4) OCI has a history of

discrimination and retaliation.11 [77, at 4, 12–13]. With respect to Plaintiff’s first argument, the

affidavits and the depositions don’t conflict, as explained above. The fact that the interview

panelists did not remember the interviews as well in 2019 as they did in November and December




11
   Defendant argues that Plaintiff cannot demonstrate pretext based on the gap in credentials between
Plaintiff and Burdelik. [68, at 12–13]. The court does not read Plaintiff as making this argument, and
perhaps with good reason. For a gap in credentials to demonstrate pretext, “the gap must be so substantial
[as to] ‘slap you in the face.’” Hudson, 375 F.3d at 562 (quoting Millbrook v. IBP, Inc., 280 F.3d 1169,
1179 (7th Cir. 2002)). Any difference between Plaintiff’s and Burdelik’s credentials does not rise to that
level.


                                                   24
     Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 25 of 31 PageID #:1918




2016 does not create a genuine issue of fact on whether OCI’s proffered reasons are a “phony

excuse.” 12 Hudson, 375 F.3d at 561.

         Second, Plaintiff argues that OCI’s reasoning is pretext because Hermsen initially stated

she wanted to promote DeLeon and therefore the selection of Burdelik was not unanimous, as

represented by Defendant. [77, at 12]. As explained above, panel members stated who they

thought should be promoted after the interviews. [67-2, at 110, 137:18–22]. Hermsen initially

stated that DeLeon should be promoted, and McCormack and Conway thought Burdelik should be

promoted. [Id., at 111, 138:8–139:6]. Burdelik was initially Hermsen’s “close number two.” [Id.,

at 111, 139:8–10]. In her deposition, Hermsen explained that she, McCormack, and Conway

talked through DeLeon’s and Burdelik’s answers to interview questions, experiences, and

backgrounds, and they came to the consensus that Burdelik should be promoted. [Id., at 141:6–

17]. Thus, contrary to Plaintiff’s argument, Hermsen was not “overruled” by “lower ranking”

interviewers. [77, at 12]. Instead, as Hermsen explained, they “all came to a consensus after

discussion that Lynda Burdelik was the selectee for the position.” [67-2, at 111, 140:8–9].

         In his third argument, Plaintiff asserts that OCI’s reasons are pretext because “Conway

admitted that Plaintiff never had a chance to be promoted, thus demonstrating that at the very least,

the entire interview panel did not review ‘the resumes, weigh[] the applicants’ interviews, and their


12
  Plaintiff’s reliance on Henderson, 720 F. App’x 776, does not suggest otherwise. [77, at 14]. There, the
court questioned the “rigor of the selection process” when “the reviewers took no notes on their score sheets
and, many times when questioned during their depositions could give only vague, unenlightening answers
about why they scored individuals a certain way.” Id. at 782. It concluded that “if even the reviewers
cannot confidently explain why [the selected candidate] was advanced, it is not appropriate for us to
conclude that there was a truly independent, merit-based, selection process that shows [he] was ‘better
qualified’ as a matter of law.” Id. Here, Hermsen and Conway took notes during the interview [67-2, at
89, 52:12–13; 67-4, at 76, 261:8–23], and all three interviewers executed affidavits roughly four months
after the interview documenting why they selected Burdelik. Thus, this is not an instance in which the
interview panelists could not explain why they chose the selected candidate. Moreover, in Henderson, there
was evidence of preselection, 720 F. App’x at 782, which is not the case regarding the second ASAIC
vacancy. And Plaintiff cites nothing to indicate that fading memory alone is sufficient to establish pretext.


                                                     25
   Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 26 of 31 PageID #:1919




knowledge of the agency’s priorities as the basis for their selections.’” [77, at 12 (alteration in

original) (quoting [68, at 13])]. In both his affidavit and interview, Conway maintained that, based

on his experience as Plaintiff’s direct supervisor, he did not believe Plaintiff could perform as an

ASAIC. In his affidavit, Conway stated that Burdelik was selected because the “interview panel

was in unanimous agreement that she best met the qualifications [they] were looking for.” [67-4,

at 4]. He also explained that Plaintiff did not exhibit as thorough knowledge of FDA laws and

policies, that Plaintiff “needs direction to complete assigned tasks,” that his “work typically has

grammar and spelling errors and his reports need editing,” that his “work is often submitted late,”

and that Plaintiff “does not have the respect of many of his co-workers.” [Id., at 5]. Conway noted

that “[t]here are agents who will not work with [Plaintiff] unless directed by a supervisor to do

so.” [Id.]. Plaintiff cites to nothing indicating that Conway was required to disregard information

he learned while working with Plaintiff when determining whether Plaintiff should be promoted

to a supervisory role. Further, Plaintiff does not dispute the contents of Conway’s affidavit by, for

example, demonstrating that his written work did not contain errors or was not often submitted

late.

        Instead, Plaintiff highlights the difference between the explanation in Defendant’s brief—

“that the interview panel[] reviewed the resumes, weighed the applicants’ interviews, and their

knowledge of the agency’s priorities as the basis for their selections” [68, at 13]—with the

explanation provided by Conway—that he evaluated Plaintiff based on his knowledge of his work

performance. This argument draws too fine a distinction to support pretext. Although Conway

took his past knowledge of Plaintiff into account, he also explained that Burdelik was selected for

the position because the interview panel unanimously selected her, consistent with Defendant’s

briefing. [67-4, at 4]. Further, Conway explained that he supported Burdelik because she had



                                                 26
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 27 of 31 PageID #:1920




better answers in the interview and could articulate the agency’s priorities. [Id., at 46, 140:1–5;

141, 9–10]. And between his affidavit and deposition, Conway consistently cites to his experience

supervising Plaintiff as a reason he did not recommend him. [Id., at 5, 38 107:10–12]. In short,

Plaintiff’s arguments are insufficient to demonstrate that OCI’s proffered reason for not promoting

him is a “phony excuse.” Hudson, 375 F.3d at 561.

       Fourth, Plaintiff relies on evidence of other discriminatory or retaliatory conduct by OCI.

[77, at 5–6]. As explained above, pattern-or-practice evidence “is relevant to and probative of the

issue of pretext.” Bell, 232 F.3d at 553. That said, in an “individual rather than a class action”

case, the Seventh Circuit has “held that evidence of a pattern or practice can only be collateral to

evidence of specific discrimination against the plaintiff.” Matthews v. Waukesha Cnty., 759 F.3d

821, 829 (7th Cir. 2014). Here, there is no evidence of specific discrimination or retaliation against

Plaintiff. And the Matthews court makes clear that in individual cases, pattern-or-practice

evidence is not sufficient to establish retaliation or discrimination alone. 759 F.3d at 829; see also

Gilty v. Vill. of Oak Park, 919 F.2d 1247, 1252 (7th Cir. 1990) (finding pattern-or-practice

evidence insufficient to demonstrate individual discrimination).

       Finally, the Court notes that in using the McDonnell Douglas framework, its analysis

follows the parties’ lead. Plaintiff also urges the Court to analyze the holistic framework described

in Ortiz, 834 F.3d 760. [77, at 15]. Ortiz and progeny remind courts that in employment

discrimination cases, courts should not separate out “direct” and “indirect” evidence and analyze

each category separately. Ortiz, 834 F.3d at 765–66. “Instead, all evidence belongs in a single

pile and must be evaluated as a whole.” Id. at 766. Plaintiff argues that the evidence, “when

analyzed in the aggregate, free from the strictures of the burden-shifting approach, would permit

a reasonable jury to conclude that Plaintiff was discriminated against and retaliated against when



                                                 27
     Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 28 of 31 PageID #:1921




he was not promoted a second time.” [77, at 15]. However, the evidence above does not suggest

that OCI discriminated or retaliated against Plaintiff with respect to the second promotion process.

And regardless of the analytical framework, “[t]he applicable standard at summary judgment is

whether the evidence would permit a reasonable factfinder to conclude that” discrimination or

retaliation “caused the adverse employment action—here, the failure to promote.” Henderson,

720 F. App’x at 781. As the evidence would not permit a reasonable jury to find that discrimination

or retaliation caused Plaintiff’s non-promotion, the Court grants summary judgment to Defendant

with respect to Plaintiff’s claims related to the second promotion process.13

         B.     Post-Promotion Retaliation

         Defendant argues that he is entitled to summary judgment on any claim arising out of

retaliation occurring after the promotion processes because Plaintiff failed to exhaust these claims.

[68, at 8–9]. However, as Plaintiff explains, “a plaintiff who alleges retaliation for having filed a

charge with the EEOC need not file a second EEOC charge to sue for that retaliation.” [77, at 7]

(quoting Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1030 (7th Cir. 2013)); see also

McKenzie v. Ill. Dep’t of Transp., 92 F.3d 473, 477–78, 482–86 (7th Cir. 1996) (holding that

Plaintiff did not need to file an EEO complaint for retaliation based on a previous EEO complaint

even though the original EEO complaint was against one employee and the alleged retaliation

included actions by other employees).

         Defendant argues that Luevano does not apply here because (1) Plaintiff “cannot meet the

requirements for amendment under Fed. R. Civ. Pro. 15” and (2) Luevano did not change the

requirement that there be a reasonable relationship between the allegations in the EEO charge and


13
   As such, the Court need not address the parties’ arguments regarding whether all members of the
interview panel knew that Plaintiff filed an EEO complaint about the first promotion process. Even if the
panelists knew of the complaint, no evidence suggests that they retaliated against Plaintiff by not promoting
him.

                                                     28
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 29 of 31 PageID #:1922




those in the Title VII complaint. [79, at 13–14]. In Luevano, the plaintiff appealed from a motion

to dismiss. 722 F.3d at 1017. The court explained that the plaintiff “could add a claim for the

alleged further retaliation to an amended complaint so long as the amendment would be

permissible under Rule 15(a).” Id. at 1030. From this language, Defendant argues that Luevano

held that the plaintiff there did not need to “‘file a second EEOC charge to sue for * * * retaliation’

because that plaintiff ‘could add a claim for the alleged further retaliation to an amended complaint

so long as the amendment would be permissible under Rule 15(a).” [79, at 13–14] (quoting

Luevano, 722 F.3d at 1030). However, contrary to Defendant’s argument, nothing in Luevano

links the rule regarding exhaustion of retaliation claims and Rule 15(a)’s requirements for amended

complaints. Instead, the opinion merely informs the pro se plaintiff that if she were to add

retaliation claims to her complaint, she must comply with Rule 15(a). Defendant also seems to

accuse Plaintiff of attempting to amend his complaint at the summary judgment stage. [Id., at 14

(“Certainly a response to a motion for summary judgment cannot meet the requirements for

amendment under Fed. R. Civ. Pro. 15; however, that is what Vargas is attempting.”)]. Regardless

of the legal merits of this argument, it fails because Plaintiff’s complaint did allege that Conway’s,

Burdelik’s, and Malham’s actions after the promotion process constituted retaliation. [22, at 9

¶¶ 52–55].

       Next, Defendant asserts that Luevano did not “remove[] the requirement for ‘a reasonable

relationship between the allegations in the charge and the claims in the complaint.’” [79, at 14

(quoting Cheek, 31 F.3d at 500)]. Although true, this fact does not help Defendant. Seventh

Circuit cases adopting and applying the rule that “a separate administrative charge is not

prerequisite to a suit complaining about retaliation for filing the first charge” do so in part by

concluding that such retaliation complaints have a reasonable relationship to the initial EEO



                                                  29
     Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 30 of 31 PageID #:1923




charge. Malhotra v. Cotter & Co., 885 F.2d 1305, 1312 (7th Cir. 1989), superseded by statute on

other grounds by as recognized in Luevano, 722 F.3d at 1030; see also McKenzie, 92 F.3d at 481–

83 (stating that claim based on retaliation for filing EEO complaint must have a “reasonable

relationship” to the initial EEO complaint and concluding that such relationship existed). Thus,

the requirement for a relationship between the EEO charge and the retaliation claim in Plaintiff’s

federal complaint is met here.

         Defendant made no other arguments14 about Plaintiff’s retaliation claim based on actions

occurring after the promotion processes. As such, Defendant has not demonstrated that “he is

entitled to judgment as a matter of law,” Green v. Whiteco Indus., Inc., 17 F.3d at 201, and the

Court declines to grant him summary judgment on Plaintiff’s retaliation claim arising out of any

actions taken after Plaintiff filed his 2016 EEO complaint.

IV.      Conclusion

         For the reasons explained above, Defendant’s motion for summary judgment [66] is

granted in part and denied in part. Specifically, the Court grants Defendant’s motion with respect

to Plaintiff’s retaliation claim regarding the first promotion process and all claims related to the

second promotion process. The Court denies Defendant’s motion with respect to Plaintiff’s

discrimination claims regarding the first promotion process and with respect to retaliation claims

arising out of conduct occurring after Plaintiff filed his 2016 EEO complaint. The case is set for


14
   In his reply brief, Defendant notes that Title VII does not set forth “a general civility code” and that
“supervisors are not prohibited from engaging in medieval, high-handed, or mistaken management
practices.” [79, at 15 (internal quotation marks and citations omitted)]. The Court does not read these two
sentences as seriously raising the alternative argument that even if Plaintiff had exhausted his claims
regarding post-promotion-process retaliation, then Defendant is nevertheless entitled to summary judgment.
See Judge v. Quinn, 612 F.3d 537, 557 (7th Cir. 2010) (explaining that “perfunctory and undeveloped
arguments * * * are waived” (citation omitted)). Moreover, Defendant waived any such alternative
argument by not raising it in his opening brief. See Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 825 (7th
Cir. 2015); McCready v. Title Servs. of Ill., Inc., 2008 WL 2435933, at *3 (N.D. Ill. June 16, 2008) (“When
a party fails to address an argument in his summary judgment brief, it is deemed a waiver.”).

                                                    30
  Case: 1:17-cv-06481 Document #: 82 Filed: 02/23/21 Page 31 of 31 PageID #:1924




a status hearing on March 12, 2021, at 9:45 a.m. Call-in details will be provided in a separate

minute order.



Dated: February 23, 2021                           ____________________________
                                                   Robert M. Dow, Jr.
                                                   United States District Judge




                                              31
